UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No. 1) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30087 ADIRA ENERGY LTD. (Exact name of Registrant specified in its charter) CANADA (Jurisdiction of incorporation or organization) 120 Adelaide Street West, Suite 800 Toronto, Ontario Canada M5H 1T1 (Address of principal executive offices) Contact Person: Gadi Levin Address: 120 Adelaide Street West, Suite 800 Toronto, OntarioM5H 1T1 Email: glevin@adiraenergy.com
